
	
		I
		112th CONGRESS
		1st Session
		H. R. 1356
		IN THE HOUSE OF REPRESENTATIVES
		
			April 4, 2011
			Mr. Perlmutter (for
			 himself, Mr. Coffman of Colorado,
			 Mr. Tipton, and
			 Mr. Gardner) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To provide amortization authority in certain situations,
		  for purposes of capital calculation under the Financial Institutions
		  Examination Council’s Consolidated Reports of Condition and
		  Income.
	
	
		1.Short titleThis Act may be cited as the
			 Capital Access for Main Street Act of
			 2011.
		2.Commercial real
			 estate loan loss amortization
			(a)In
			 generalFor purposes of
			 capital calculation under the Financial Institutions Examination Council’s
			 Consolidated Reports of Condition and Income, an insured depository institution
			 with assets of less than $10,000,000,000 may choose to amortize any loss or
			 write-down, on a quarterly straight-line basis over the 7-year period beginning
			 with the month in which such loss or write-down occurs, incurred with respect
			 to—
				(1)a loan secured by commercial real estate;
			 or
				(2)other real estate
			 owned.
				(b)Effective
			 dateThe provisions of this section shall apply with respect to
			 capital calculations under Consolidated Reports of Condition and Income made
			 for losses and write-downs referred to in subsection (a) that occur during the
			 3-year period beginning on the date of the enactment of this Act.
			(c)DefinitionsFor
			 purposes of this section:
				(1)Insured
			 depository institutionThe
			 term insured depository institution shall have the meaning given
			 such term under section 3(c)(2) of the Federal Deposit Insurance Act (12 U.S.C.
			 1813(c)(2)).
				(2)Other real
			 estate ownedThe term other real estate owned shall
			 have the meaning given such term under section 34.81 of title 12, Code of
			 Federal Regulations.
				
